

117 HR 2411 IH: Broadband for All Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2411IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Kilmer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a tax credit to consumers to reimburse a portion of the cost of broadband infrastructure serving limited broadband districts.1.Short titleThis Act may be cited as the Broadband for All Act of 2021.2.Refundable credit for cost of broadband infrastructure serving limited broad­band districts(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:36C.Cost of broadband infrastructure serving limited broadband districts(a)In generalIn the case of any member of a limited broadband district, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to 75 percent of the qualified broadband infrastructure payments with respect to such district paid or incurred by such person during such taxable year.(b)Annual dollar limitationThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $10,000.(c)DefinitionsFor purposes of this section—(1)Limited broadband districtThe term limited broadband district means any group of two or more persons if—(A)each such person enters into an agreement with a public or private provider of broadband Internet access service under which—(i)such provider agrees to provide qualified broadband service to such person, and(ii)such person agrees to pay such provider for such person’s share (determined pursuant to such agreement) of the provider’s investment in infrastructure necessary to provide such service, and(B)all of the qualified broadband service provided pursuant to such agreements is provided to locations in an unserved broadband community.(2)Qualified broadband infrastructure paymentsThe term qualified broadband infrastructure payment means any payment described in paragraph (1)(A)(ii). Such payment may include reasonable interest charges.(3)Unserved broadband communityThe term unserved broadband community means any community that (as of the time the agreement described in paragraph (1) is entered into)—(A)is not served by any provider of qualified broadband service (other than providers using satellite technology), and(B)obtains a certification from all providers of broadband internet access service that the Federal Communications Commission’s most recent Form 477 data collection shows as serving the census blocks in which such community is located, stating that such providers do not offer qualified broadband service to any location within such community.(4)Qualified broadband serviceThe term qualified broadband service means broadband Internet access service at download speeds of at least 25 megabits per second and upload speeds of at least 3 megabits per second.(5)Broadband internet access serviceThe term broadband Internet access service has the meaning given such term in section 8.2 of title 47, Code of Federal Regulations..(b)Conforming amendments(1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,.(2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.(3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Cost of broadband infrastructure serving limited broadband districts.(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.